
	

113 HR 3530 : Justice for Victims of Trafficking Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		H. R. 3530
		IN THE SENATE OF THE UNITED STATES
		May 21, 2014ReceivedAN ACT
		To provide justice for the victims of trafficking.
	
	
		1.Short titleThis Act may be cited as the Justice for Victims of Trafficking Act of 2014.
		2.Availability of sums in Crime Victims FundSection 1402 of the Victims of Crime Act of 1984 (42 U.S.C. 10601) is amended in subsection (d) by inserting before paragraph (2) the following:
			
				(1)A limitation on obligations is authorized to be provided with respect to fiscal years 2016 through
			 2020. Except in the case where a limitation on obligations is made by a
			 continuing resolution, if such a limitation on obligations is less than—
					(A)$805,000,000 in fiscal year 2016;
					(B)$825,000,000 in fiscal year 2017;
					(C)$845,000,000 in fiscal year 2018;
					(D)$866,000,000 in fiscal year 2019; or
					(E)$890,000,000 in fiscal year 2020;then all sums deposited in the fund in prior fiscal years shall become available for obligation..
		3.Victim-centered sex trafficking deterrence grant programSection 203 of the Trafficking Victims Protection Reauthorization Act of 2005 (42 U.S.C. 14044b) is amended—
			(1)by redesignating subsection (g) as subsection (j);
			(2)by striking subsections (a) through (f), and inserting the following:
				
					(a)Grants authorizedThe Attorney General may make grants to eligible entities to develop, improve, or expand
			 comprehensive domestic child human trafficking deterrence programs that
			 assist law enforcement officers, prosecutors, judicial officials, and
			 qualified victims' services organizations in collaborating to rescue and
			 restore the lives of victims, while investigating and prosecuting offenses
			 involving child human trafficking.
					(b)Authorized activitiesGrants awarded under subsection (a) may be used for—
						(1)the establishment or enhancement of specialized training programs for law enforcement officers,
			 first responders, health care officials, child welfare officials, juvenile
			 justice personnel, prosecutors, and judicial personnel to—
							(A)identify victims and acts of child human trafficking;
							(B)address the unique needs of victims of child human trafficking;
							(C)facilitate the rescue of victims of child human trafficking;
							(D)investigate and prosecute acts of child human trafficking, including the soliciting, patronizing,
			 or purchasing of commercial sex acts from children, as well as training to
			 build cases against complex criminal networks involved in child human
			 trafficking; and
							(E)implement and provide education on safe harbor laws enacted by States, aimed at preventing the
			 criminalization and prosecution of victims of child human trafficking for
			 prostitution offenses;
							(2)the establishment or enhancement of dedicated anti-child human trafficking law enforcement units
			 and task forces to investigate child human trafficking offenses and to
			 rescue victims, including—
							(A)funding salaries, in whole or in part, for law enforcement officers, including patrol officers,
			 detectives, and investigators, except that the percentage of the salary of
			 the law enforcement officer paid for by funds from a grant awarded under
			 this section shall not be more than the percentage of the officer’s time
			 on duty that is dedicated to working on cases involving child human
			 trafficking;
							(B)investigation expenses for cases involving child human trafficking, including—
								(i)wire taps;
								(ii)consultants with expertise specific to cases involving child human trafficking;
								(iii)travel; and
								(iv)other technical assistance expenditures;
								(C)dedicated anti-child human trafficking prosecution units, including the funding of salaries for
			 State and local prosecutors, including assisting in paying trial expenses
			 for prosecution of child human trafficking offenses, except that the
			 percentage of the total salary of a State or local prosecutor that is paid
			 using an award under this section shall be not more than the percentage of
			 the total number of hours worked by the prosecutor that is spent working
			 on cases involving child human trafficking; and
							(D)the establishment of child human trafficking victim witness safety, assistance, and relocation
			 programs that encourage cooperation with law enforcement investigations of
			 crimes of child human trafficking by leveraging existing resources and
			 delivering child human trafficking victims’ services through coordination
			 with—
								(i)child advocacy centers;
								(ii)social service agencies;
								(iii)State governmental health service agencies;
								(iv)housing agencies;
								(v)legal services agencies; and
								(vi)non-governmental organizations and shelter service providers with substantial experience in
			 delivering services to victims of child human trafficking;
								(3)the establishment or enhancement of problem solving court programs for child human trafficking
			 victims that include—
							(A)continuing judicial supervision of victims of child human trafficking who have been identified by a
			 law enforcement or judicial officer as a potential victim of child human
			 trafficking, regardless of whether the victim has been charged with a
			 crime related to human trafficking;
							(B)the development of specialized and individualized treatment programs for identified victims of
			 child human trafficking, including—
								(i)State-administered outpatient treatment;
								(ii)life skills training;
								(iii)housing placement;
								(iv)vocational training;
								(v)education;
								(vi)family support services; and
								(vii)job placement; and
								(C)collaborative efforts with child advocacy centers, child welfare agencies, shelters, and
			 non-governmental organizations to provide services to victims and
			 encourage cooperation with law enforcement; and
							(4)the establishment or enhancement of victims’ services programs for victims of child human
			 trafficking, which offer services including—
							(A)residential care, including temporary or long-term placement, as appropriate;
							(B)24-hour emergency social services response systems; and
							(C)counseling and case management services.
							(c)Application
						(1)In generalAn eligible entity shall submit an application to the Attorney General for a grant under this
			 section in such form and manner as the Attorney General may require.
						(2)Required informationAn application submitted under this subsection shall—
							(A)disclose—
								(i)any other grant funding from the Department of Justice or from any other Federal department or
			 agency for purposes similar to those described in subsection (b) for which
			 the eligible entity has applied, and which application is pending on the
			 date of the submission of an application under this section; and
								(ii)any other such grant funding that the eligible entity has received during the 5 year period prior
			 to the date of the submission of an application under this section;
								(B)describe the activities for which assistance under this section is sought;
							(C)include a detailed plan for the use of funds awarded under the grant; and
							(D)provide such additional information and assurances as the Attorney General determines to be
			 necessary to ensure compliance with the requirements of this section.
							(3)PreferenceIn reviewing applications submitted in accordance with paragraphs (1) and (2), the Attorney General
			 shall give preference to grant applications if—
							(A)the application includes a plan to use awarded funds to engage in all activities described under
			 paragraphs (1) and (2) of subsection (b); or
							(B)the application includes a plan by the State or unit of local government to continue funding of all
			 activities funded by the award after the expiration of the award.
							(d)Duration and renewal of award
						(1)In generalA grant under this section shall expire 1 year after the date of award of the grant.
						(2)RenewalA grant under this section shall be renewable not more than 3 times and for a period of not greater
			 than 1 year.
						(e)EvaluationThe Attorney General shall enter into a contract with an academic or non-profit organization that
			 has experience in issues related to child human trafficking and evaluation
			 of grant programs to conduct an annual evaluation of grants made under
			 this section to determine the impact and effectiveness of programs funded
			 with grants awarded under this section, and shall submit any such
			 evaluation to the Committee on the Judiciary of the House of
			 Representatives and the Committee on the Judiciary of the Senate.
					(f)Oversight and accountabilityAn eligible entity that receives a grant under this section is subject to the requirements of
			 section 10 of the Justice for Victims of Trafficking Act of 2014.
					(g)Administrative CapThe cost of administering the grants authorized by this section shall not exceed 5 percent of the
			 total amount appropriated to carry out this section.
					(h)Federal shareThe Federal share of the cost of a program funded by a grant awarded under this section may not
			 exceed—
						(1)70 percent in the first year;
						(2)60 percent in the second year; and
						(3)50 percent in the third year.
						(i)DefinitionsIn this section—
						(1)the term child means a person under the age of 18;
						(2)the term child advocacy center means a center created under subtitle A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.);
						(3)the term child human trafficking means 1 or more severe forms of trafficking in persons (as defined in section 103 of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7102)) involving a victim who is a child; and
						(4)the term eligible entity means a State or unit of local government that—
							(A)has significant criminal activity involving child human trafficking;
							(B)has demonstrated cooperation between Federal, State, local, and, where applicable, tribal law
			 enforcement agencies, prosecutors, and social service providers in
			 addressing child human trafficking; and
							(C)has developed a workable, multi-disciplinary plan to combat child human trafficking.; and 
			(3)in subsection (j) (as so redesignated)—
				(A)by striking Secretary of Health and Human Services and inserting Attorney General, in consultation with the Secretary of Health and Human Services,; and
				(B)by striking fiscal years 2008 through 2011 and inserting fiscal years 2015 through 2019.
				4.Amendments to the Victims of Child Abuse Act of 1990
			(a)Reauthorization of Victims of Child Abuse Act of 1990Section 214B of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13004) is amended—
				(1)in subsection (a), by striking fiscal years 2004 and 2005 and inserting fiscal years 2015 through 2019; and
				(2)in subsection (b), by striking fiscal years 2004 and 2005 and inserting fiscal years 2015 through 2019.
				(b)Direct services for victims of child pornographyThe Victims of Child Abuse Act of 1990 (42 U.S.C. 13001 et seq.) is amended—
				(1)in section 212(5) (42 U.S.C. 13001a(5)), by inserting , including human trafficking and the production of child pornography before the semicolon at the end; and
				(2)in section 214 (42 U.S.C. 13002)—
					(A)by redesignating subsections (b), (c), and (d) as subsections (c), (d), and (e), respectively; and
					(B)by inserting after subsection (a) the following:
						
							(b)Direct services for victims of child pornographyThe Administrator, in coordination with the Director and with the Director of the Office of Victims
			 of Crime, may make grants to develop and implement specialized programs to
			 identify and provide direct services to victims of child pornography..
					(c)Oversight and accountability
				(1)Local children’s advocacy centersSection 214 of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002), as amended by this Act, is further amended by inserting at the end the following:
					
						(f)Oversight and accountability
							(1)Accountability requirementA grant recipient under this section is subject to the requirements of section 10 of the Justice
			 for Victims of Trafficking Act of 2014.
							(2)Disclosure of additional sources of Federal fundingAn application for a grant under this section shall disclose—
								(A)any other grant funding from the Department of Justice or from any other Federal department or
			 agency for purposes similar to those described in subsection (a) for which
			 the entity has applied, and which application is pending on the date of
			 the submission of an application under this section; and
								(B)any other such grant funding that the entity has received during the 5 year period prior to the
			 date of the submission of an application under this section..
				(2)Grants for specialized technical assistance and training programsSection 214A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13003) is amended by inserting at the end the following:
					
						(d)Oversight and accountability
							(1)Accountability requirementA grant recipient under this section is subject to the requirements of section 10 of the Justice
			 for Victims of Trafficking Act of 2014.
							(2)Disclosure of additional sources of Federal fundingAn application for a grant under this section shall disclose—
								(A)any other grant funding from the Department of Justice or from any other Federal department or
			 agency for purposes similar to those described in subsection (a) for which
			 the organization has applied, and which application is pending on the date
			 of the submission of an application under this section; and
								(B)any other such grant funding that the organization has received during the 5 year period prior to
			 the date of the submission of an application under this section..
				5.Streamlining State and local human trafficking investigationsSection 2516(2) of title 18, United States Code, is amended by inserting human trafficking, child sexual exploitation, child pornography production, after kidnapping,.
		6.Enhancing human trafficking reportingSection 3702 of the Crime Control Act of 1990 (42 U.S.C. 5780) is amended—
			(1)in paragraph (2), by striking and at the end; and
			(2)in paragraph (4)—
				(A)in the matter preceding subparagraph (A), by striking paragraph (2) and inserting paragraph (3);
				(B)in subparagraph (A), by inserting and a photograph taken within the previous 180 days after dental records;
				(C)in subparagraph (B), by striking and at the end;
				(D)by redesignating subparagraph (C) as subparagraph (D); and
				(E)by inserting after subparagraph (B) the following:
					
						(C)notify the National Center for Missing and Exploited Children of each report received relating to a
			 child reported missing from a foster care family home or childcare
			 institution; and.
				7.Reducing demand for sex traffickingSection 1591 of title 18, United States Code, is amended—
			(1)in subsection (a)(1), by striking or maintains and inserting maintains, patronizes, or solicits;
			(2)in subsection (b)—
				(A)in paragraph (1), by striking or obtained and inserting obtained, patronized, or solicited; and
				(B)in paragraph (2), by striking or obtained and inserting obtained, patronized, or solicited; and
				(3)in subsection (c)—
				(A)by striking or maintained and inserting , maintained, patronized, or solicited; and
				(B)by striking knew that the person and inserting knew, or recklessly disregarded the fact, that the person.
				8.Using existing task forces to target offenders who exploit childrenNot later than 180 days after the date of enactment of this Act, the Attorney General shall ensure
			 that all task forces and working groups within the Violent Crimes Against
			 Children Program engage in activities, programs, or operations to increase
			 the investigative capabilities of State and local law enforcement officers
			 in the detection, investigation, and prosecution of persons who patronize,
			 or solicit children for sex.
		9.Holding sex traffickers accountableSection 2423(g) of title 18, United States Code, is amended by striking a preponderance of the evidence and inserting clear and convincing evidence.
		10.Oversight and accountability
			(a)Audit requirementIn fiscal year 2015, and each fiscal year thereafter, the Inspector General of the Department of
			 Justice shall conduct audits of covered grantees to prevent waste, fraud,
			 and abuse of such funds. The Inspector General shall determine the
			 appropriate number of covered grantees to be audited each year.
			(b)Mandatory exclusionA covered grantee that is found to have an unresolved audit finding shall not be eligible for an
			 allocation of grant funds from the covered grant program from which it
			 received a grant award during the first 2 fiscal years beginning after the
			 end of the 12-month period described in subsection (g)(3).
			(c)ReimbursementIf a covered grantee is awarded funds under the covered grant program from which it received a
			 grant award during the 2-fiscal year period during which the covered
			 grantee is ineligible for an allocation of grant funds as a result of
			 subsection (b), the Attorney General shall—
				(1)deposit an amount equal to the amount of the grant funds that were improperly awarded to the
			 covered grantee into the General Fund of the Treasury; and
				(2)seek to recoup the costs of the repayment to the Fund from the covered grantee that was erroneously
			 awarded grant funds.
				(d)Nonprofit organization requirements
				(1)DefinitionFor purposes of this section, the term nonprofit, when used with respect to an organization, means an organization that is described in section 501(c)(3) of the Internal Revenue Code of 1986 and is exempt from taxation under section 501(a) of such
			 Code.
				(2)ProhibitionA nonprofit organization that holds money in offshore accounts for the purpose of avoiding paying
			 the tax described in section 511(a) of the Internal Revenue Code of 1986, shall not be eligible to receive, directly or indirectly,
			 any funds from a covered grant program.
				(3)DisclosureEach nonprofit organization that is a covered grantee shall disclose in its application for such a
			 grant, as a condition of receipt of such a grant, the compensation of its
			 officers, directors, and trustees. Such disclosure shall include a
			 description of the criteria relied upon to determine such compensation.
				(e)Conference expenditures
				(1)LimitationNo amounts made available under a covered grant program may be used to host or support a conference
			 that uses more than $20,000 in funds made available by the Department of
			 Justice unless the Deputy Attorney General or the appropriate Assistant
			 Attorney General, Director, or principal deputy (as designated by the
			 Deputy Attorney General) provides prior written approval that the funds
			 may be expended to host or support such conference, except that a
			 conference that uses more than $20,000 in such funds, but less than $500
			 in such funds for each attendee of the conference, shall not be subject to
			 the limitation under this paragraph.
				(2)Written approvalWritten approval under paragraph (1) shall include a written estimate of all costs associated with
			 the conference, including the cost of all food, beverages, audio-visual
			 equipment, honoraria for speakers, and entertainment.
				(3)ReportThe Deputy Attorney General shall submit an annual report to the Committee on the Judiciary of the
			 Senate and the Committee on the Judiciary of the House of Representatives
			 on all conference expenditures approved under this subsection.
				(f)Prohibition on lobbying activity
				(1)In generalAmounts made available under a covered grant program may not be used by any covered grantee to—
					(A)lobby any representative of the Department of Justice regarding the award of grant funding; or
					(B)lobby any representative of the Federal Government or a State, local, or tribal government
			 regarding the award of grant funding.
					(2)PenaltyIf the Attorney General determines that a covered grantee has violated paragraph (1), the Attorney
			 General shall—
					(A)require the covered grantee to repay the grant in full; and
					(B)prohibit the covered grantee from receiving a grant under the covered grant program from which it
			 received a grant award during at least the 5-year period beginning on the
			 date of such violation.
					(g)DefinitionsIn this section, the following definitions apply:
				(1)The term covered grant program means the following:
					(A)The grant program under section 203 of the Trafficking Victims Protection Reauthorization Act of
			 2005 (42 U.S.C. 14044b).
					(B)The grant programs under section 214 and 214A of the Victims of Child Abuse Act of 1990 (42 U.S.C. 13002, 13003).
					(2)The term covered grantee means a recipient of a grant from a covered grant program.
				(3)The term unresolved audit finding means an audit report finding in a final audit report of the Inspector General of the Department
			 of Justice that a covered grantee has used grant funds awarded to that
			 grantee under a covered grant program for an unauthorized expenditure or
			 otherwise unallowable cost that is not closed or resolved during the
			 12-month period beginning on the date on which the final audit report is
			 issued.
				11.Crime victims’ rights
			(a)In generalSection 3771 of title 18, United States Code, is amended—
				(1)in subsection (a), by adding at the end the following:
					
						(9)The right to be informed in a timely manner of any plea bargain or deferred prosecution agreement.
						(10)The right to be informed of the rights under this section and the services described in section
			 503(c) of the Victims’ Rights and Restitution Act of 1990 (42 U.S.C. 10607(c)) and provided contact information for the Office of the Victims’ Rights Ombudsman of the
			 Department of Justice.;
				(2)in subsection (d)(3), in the fifth sentence, by inserting , unless the litigants, with the approval of the court, have stipulated to a different time period
			 for consideration before the period; and
				(3)in subsection (e)—
					(A)by striking this chapter, the term and inserting the following: “this chapter:
						
							(1)Court of appealsThe term court of appeals means—
								(A)the United States court of appeals for the judicial district in which a defendant is being
			 prosecuted; or
								(B)for a prosecution in the Superior Court of the District of Columbia, the District of Columbia Court
			 of Appeals.
								(2)Crime victim
								(A)In generalThe term;
					(B)by striking In the case and inserting the following:
						
							(B)Minors and certain other victimsIn the case; and
					(C)by adding at the end the following:
						
							(3)District court; courtThe terms district court and court include the Superior Court of the District of Columbia..
					(b)Appellate review of petitions relating to crime victims’ rights
				(1)In generalSection 3771(d)(3) of title 18, United States Code, as amended by subsection (a)(2) of this section, is amended by
			 inserting after the fifth sentence the following: In deciding such application, the court of appeals shall apply ordinary standards of appellate
			 review..
				(2)ApplicationThe amendment made by paragraph (1) shall apply with respect to any petition for a writ of mandamus
			 filed under section 3771(d)(3) of title 18, United States Code, that is pending on the date of enactment of this Act.
				12.Sense of CongressIt is the sense of Congress that—
			(1)child human trafficking (as such term is defined in section 203(i) of the Trafficking Victims
			 Protection Reauthorization Act of 2005 (42 U.S.C. 14044b), as added by this Act) has no place in a civilized society, and that persons who commit crimes
			 relating to child human trafficking should be prosecuted to the fullest
			 extent of the law;
			(2)the United States, as a leader in monitoring and combating human trafficking throughout the world,
			 must hold all nations to the same standards to which we hold our Nation;
			(3)those who obtain, solicit, or patronize a victim of trafficking for the purpose of engaging in a
			 commercial sex act with that person, are committing a human trafficking
			 offense under Federal law; and
			(4)the demand for commercial sex is a primary cause of the human rights violation of human
			 trafficking, and the elimination of that human rights violation requires
			 the elimination of that demand.
			
	Passed the House of Representatives May 20, 2014.Karen L. Haas,Clerk.
